department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct uics se tep fi t3 legend taxpayer a company a company b company c plan x plan y plan section u exchange of notes country w agency z trust t treaty date dearfill this letter is in response to your respect to issues arising under the treaty request for letter rulings with facts taxpayer a a country w citizen and national and united_states_resident alien who is not a lawful permanent resident green card holder is currently an employee of company a a united_states_corporation from taxpayer a was employed by company b a country w employer’ which is a member of the same controlled_group_of_corporations as company a on date company b seconded taxpayer a to the united_states to work for company a for a period expected to last five years since taxpayer a has been a participant in plan x sponsored by company b plan x as amended is currently embodied in plan section u of plan y which is sponsored by company c plan x is funded through trust t and together plan x and trust t comprise what is collectively referred to herein as country w scheme’ plan x is a defined_benefit_plan that is an approved retirement benefits scheme for the purposes of chapter of part xiv of the income and corporation taxes act of country w the country w scheme requires both employer contributions and employee contributions which are deductible or excludable for country w income_tax purposes by company b and participating employees respectively in addition participants are permitted to make additional voluntary contributions subject_to limits imposed by agency z and the plan’s trustees trustees company a sponsors a qualified defined_benefit_plan and a qualified defined_contribution_plan that includes a cash-or-deferred arrangement qualified under internal_revenue_code sec_401 but taxpayer a does not participate in either plan taxpayer a wishes to continue his active_participation in the country w scheme for as long as he continues to be employed by company a or any other u s affiliate of company b such participation would require taxpayer a to make employee contributions to the country w scheme company a and company b intend that company a would make related employer contributions to the country w scheme on behalf of taxpayer a taxpayer a’s required contributions to the country w scheme would be percent of his compensation in excess of times the lower earnings limit defined in plan x for and subsequent years taxpayer a represents that this would result in a contribution of an amount expected to be less than the applicable limitation on the exclusion for elective_deferrals prescribed by code sec_402 taxpayer a has requested the following rulings for purposes of article of the treaty the country w scheme generally corresponds to a pension scheme established in the united_states for as long as taxpayer a is resident in the united_states but is not a united_states citizen or permanent resident employee contributions made by taxpayer a under the provisions of the country w scheme will be deductible or excludable from taxpayer a’s income for u s income_tax purposes contributions made by company a in satisfaction of the funding requirements relating to taxpayer a’s benefit accruals under the country w scheme will not create taxable_income in the united_states for taxpayer a prior to the time taxpayer a receives a distribution of his benefit from the country w scheme income earned by trust t will not constitute taxable_income to taxpayer a prior to the date such income is either paid to taxpayer a or for taxpayer a’s benefit law_and analysis code sec_402 in summary sets forth the limits on the amount of elective_deferrals an individual taxpayer may make for a taxable_year code sec_404 in pertinent part sets forth the rules governing deductions for contributions of an employer made to retirement plans qualified within the meaning of code sec_401 code sec_415 in pertinent part sets forth the limitations on contributions and other additions that may be made with respect to a participant to defined contribution plans qualified within the meaning of code sec_401 and on benefits that may be provided to a participant by defined benefit plans qualified within the meaning of code sec_401 paragraph of article general definitions of the treaty provides that the term pension scheme means any plan scheme fund trust or other arrangement established in a contracting state which is both generally exempt from income_taxation in that state and operated principally to administer or provide pension or retirement benefits or to earn income for the benefit of one or more such arrangements paragraph of article pension schemes of the treaty provides that where an individual who is a resident of a contracting state is a participant in a pension scheme established in the other contracting state income earned by the pension scheme may be taxed as income of that individual only when and subject_to paragraph sec_1 and of article pensions social_security annuities alimony and child_support of the treaty to the extent that it is paid to or for the benefit of that individual from the pension scheme and not transferred to another pension scheme paragraph of article of the treaty provides that where an individual who is a participant in a pension scheme established in a contracting state exercises an employment or self-employment in the other contracting state a contributions paid_by or on behalf of that individual to the pension scheme during the period that he exercises an employment or self-employment in the other state shall be deductible or excludible in computing his taxable_income in that other state and b any benefits accrued under the pension scheme or contributions made to the pension scheme by or on behalf of the individual’s employer during that period shall not be treated as part of the employee’s taxable_income and any such contributions shall be allowed as a deduction in computing the business profits of his employer in that other state the reliefs available under this paragraph shall not exceed the reliefs that would be allowed by the other state to residents of that state for contributions to or benefits accrued under a pension scheme established in that state emphasis added paragraph of article of the treaty provides that the provisions of article shall not apply unless a contributions by or on behalf of the individual or by or on behalf of the individual's employer to the pension scheme or to another similar pension scheme for which the first-mentioned pension scheme was substituted were made before the individual began to exercise an employment or self- employment in the other state and b the competent_authority of the other state has agreed that the pension scheme generally corresponds to a pension scheme established in that other state emphasis added the exchange of notes to the treaty provides that with reference to article b and d of the treaty the pension schemes listed with respect to a contracting state in the exchange of notes in connection with article shall generally correspond to the pension schemes listed in the exchange of notes with respect to the other contracting state the exchange of notes provides that with reference to article of the treaty it is understood that pension schemes shail include the following and any identical or substantially_similar schemes which are established pursuant to legislation introduced after the date of signature of the convention a under the law of country w employment-related arrangements other than a social_security scheme approved as retirement benefit schemes for the purposes of chapter of part xiv of the income and corporation taxes act and personal pension schemes approved under chapter iv of part xiv of that act and b under the law of the united_states qualified_plans under sec_401 a of the internal_revenue_code individual retirement plans including individual retirement plans that are part of a simplified_employee_pension plan that satisfies sec_408 individual_retirement_accounts individual retirement annuities sec_408 accounts and roth iras under sec_408a sec_403 qualified annuity_plans and sec_403 plans emphasis added with respect to ruling_request one pursuant to the exchange of notes with reference to article sec_3 and b country w pension schemes eligible for the benefits of article of the treaty include employment-related arrangements approved as retirement benefit schemes for the purposes of chapter of part xiv of the income and corporation taxes act taxpayer a has submitted an approval letter dated date from agency z which indicates that plan x has been approved as a retirement benefits scheme for the purposes of chapter of part xiv income and corporation taxes act accordingly plan x generally corresponds to a pension scheme established in the united_states with respect to ruling_request two contributions were made to the country w scheme by taxpayer a and company a prior to the time taxpayer a began to exercise employment in the united_states and as discussed above the country w scheme generally corresponds to a pension scheme established in the united_states therefore both of the requirements of article are met accordingly article a applies with the result that contributions paid_by or on behalf of taxpayer a to the country w scheme during the period that he exercises an employment in the united_states will be deductible or excludable in computing his u s taxable_income however the amount of the deduction or exclusion allowed to taxpayer a may not exceed the deduction or exclusion that would be allowed under u s law to u s residents for contributions to or benefits accrued under a pension scheme established in the united_states thus the service’s response to ruling_request two applies only to the extent taxpayer a’s contributions to plan x do not exceed the limits found in code sec_402 as has been represented by taxpayer a’s authorized representative will be the case and only so long as taxpayer a is a united_states_resident but not a united_states citizen or lawful permanent resident with respect to ruling_request three as outlined in the discussion of ruling_request two above both of the requirements of article are met therefore article b applies with the result that any benefits accrued under the country w scheme or contributions made to the country w scheme by or on behalf of company a during the period that taxpayer a exercises an employment in the united_states will not be treated as part of taxpayer a’s taxable_income however as provided in ruling_request two the reliefs allowed to taxpayer a under article b may not exceed the reliefs that would be allowed under u s law to u s residents for contributions to or benefits accrued under a pension scheme established in the united_states thus the limitations of code sec_404 sec_415 and sec_402 apply in addition the service‘s response to ruling_request applies so long as taxpayer a is a u s resident but not a u s citizen or lawful permanent resident because as was the case with article a taxpayer a cannot claim the benefits of article b unless he is a resident of one of the contracting states and not a u s citizen or lawful permanent resident this caveat is based upon and tied to the limiting language at the end of article of the treaty with respect to ruling_request four article provides that because taxpayer a is a united_states_resident who is a participant in a pension scheme established in country w income earned by the country w scheme may be taxed as income of taxpayer a only when and subject_to article and of the treaty to the extent that it is paid to or for the benefit of taxpayer a from the country w scheme and not transferred to another pension scheme accordingly the income earned by trust t will not be gqub0zu49 taxable to taxpayer a prior to a distribution event accordingly based on the facts submitted by taxpayer a’s representative and the treaty analysis set forth previously we conclude with respect to taxpayer a's letter_ruling requests as follows for purposes of article of the treaty the country w scheme generally corresponds to a pension scheme established in the united_states for as long as taxpayer a is resident in the united_states but is not a united_states citizen or permanent resident employee contributions made by taxpayer a under the provisions of the country w scheme will be deductible or exciudable from taxpayer a’s income for united_states income_tax purposes to the extent taxpayer a's contributions to plan x do not exceed the limits found in code sec_402 for as long as taxpayer a is resident in the united_states but is not a united_states citizen or permanent resident contributions made by company a in satisfaction of the funding requirements relating to taxpayer a’s benefit accruals under the country w scheme will not create taxable_income in the united_states for taxpayer a prior to the time taxpayer a receives a distribution of his benefit from the country w scheme to the extent that the limitations of code sec_404 sec_415 and sec_402 are not exceeded income earned by trust t will not constitute taxable_income to taxpayer a prior to the date such income is either paid to taxpayer a or for taxpayer a’s benefit no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto z0u00czu4d this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wi ling please contact ease address any correspondence to se t ep ra t3 phone-not a toll-free number or esquire at fax d sincerely yours employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
